Case 1:20-cv-02072-JPH-TAB Document 1 Filed 08/07/20 Page 1 of 8 PageID #: 1




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

CARRIE N. MARTIN                               )
                                               )        Case No.: 1:20-cv-02072
                    Plaintiff,                 )
                                               )        Judge:
            -v-                                )
                                               )
CAPITAL ONE BANK (USA), N.A.                   )        COMPLAINT
                                               )        JURY TRIAL DEMANDED
                    Defendant.                 )

       Plaintiff, Carrie N. Martin, for her Complaint against Capital One Bank (USA), N.A.

(“Defendant”), states as follows:

                                       NATURE OF THE ACTION

       1.         Plaintiff brings this action seeking damages pursuant to the Fair Credit Reporting

Act, 15 U.S.C. §§ 1681 et seq. (“FCRA”), stemming from Defendant’s unlawful assessing of

Plaintiff’s credit report information subsequent to her Chapter 7 bankruptcy discharge.

                                      JURISDICTION AND VENUE

       2.         This action arises under and is brought pursuant to the FCRA. Subject matter

jurisdiction is therefore conferred upon this Court by 15 U.S.C. § 1681p and 28 U.S.C. §§ 1331,

1337, as the action arises under the laws of the United States.

       3.         Venue is proper in this Court pursuant to 28 U.S.C. § 1391, as Defendant transacts

business within this district and division, the subject credit agreement was entered into in this

district and division, and the events and/or omissions giving rise to the claims made in this

Complaint occurred within this district and division.
Case 1:20-cv-02072-JPH-TAB Document 1 Filed 08/07/20 Page 2 of 8 PageID #: 2




                                              PARTIES

        4.      Plaintiff, Carrie N. Martin (“Martin”), is a natural adult person residing in

Indianapolis, Indiana, and is a “person” and “consumer” as those terms are defined and/or used

within the FCRA.

        5.      Defendant, Capital One Bank (USA), N.A. (“Capital One”), is a national bank

engaged in the business of consumer credit lending and servicing in the State of Indiana and

throughout the United States.

        6.      Capital One is a “user” and “furnisher” of consumer credit and other financial

information as those terms are defined, used and/or contemplated within the FCRA.

        7.      Capital One acted through its agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives and/or insurers

at all times relevant to this action.

                                FACTS SUPPORTING CAUSE OF ACTION

        8.      On April 1, 2018, Martin filed for Chapter 7 bankruptcy relief in the United States

Bankruptcy Court for the Southern District of Indiana (Indianapolis). The case was listed on the

docket as case number 18-02309-JMC-7 (the “Bankruptcy Case”). A copy of the docket from the

Bankruptcy Case is attached to this Complaint as Exhibit A.

        9.      Capital One asserted a pre-petition claim against Martin in an attempt to collect a

credit card debt. The Capital One claim was listed in “Schedule E/F” of Martin’s bankruptcy

petition as an unsecured claim.

        10.     On April 4, 2018, Capital One received formal notice of the Bankruptcy Case from

the Bankruptcy Noticing Center. See Notice of Chapter 7 Bankruptcy Case, a copy of which is

attached to this Complaint as Exhibit B, at page 1 of 3.


                                                  2
Case 1:20-cv-02072-JPH-TAB Document 1 Filed 08/07/20 Page 3 of 8 PageID #: 3




       11.     On July 24, 2018, the bankruptcy court issued an order granting Martin a discharge

in the Bankruptcy Case (the “Discharge Order”). A copy of the Discharge Order is attached to

this Complaint as Exhibit C.

       12.     On July 25, 2018, Capital One received formal notice of the Discharge Order from

the Bankruptcy Noticing Center. See Exhibit C at page 1 of 3.

       13.     The Discharge Order terminated all rights that Capital One had against Martin with

respect to the subject credit card debt.

       14.     Included in the Discharge Order was an explanation of the general injunction

prohibiting creditors holding pre-petition claims, including Capital One, from attempting to collect

on those claims from Martin. See Exhibit C at page 2 of 3.

       15.     At no time has Capital One objected to or disputed the details of the subject claim

included in the April 1, 2018 schedules filed in the Bankruptcy Case. See Exhibit A.

       16.     At no time has Martin reaffirmed the subject debt with Capital One. Id.

       17.     At no time has any pre-petition claim belonging to Capital One been declared to be

non-dischargeable in bankruptcy. Id.

       18.     At all times relevant to this Complaint, Capital One had actual knowledge that

Martin was: (i) the debtor in a Chapter 7 bankruptcy; (ii) granted a discharge in the Bankruptcy

Case; and (iii) subsequently protected from any direct or indirect collection acts whatsoever by

virtue of the injunction provided under applicable bankruptcy law, specifically 11 U.S.C. § 524.

       19.     Despite its actual knowledge of the Discharge Order, Capital One has accessed

and/or obtained Martin’s consumer report from “the big three” national consumer reporting

agencies – Experian, Trans Union and Equifax – subsequent to July 24, 2018, the date of the




                                                 3
Case 1:20-cv-02072-JPH-TAB Document 1 Filed 08/07/20 Page 4 of 8 PageID #: 4




Discharge Order. Relevant pages from Martin’s Experian credit report, dated December 23, 2019,

are attached to this Complaint as Exhibit D.

       20.     On each occasion that Capital One has accessed and/or obtained Martin’s credit

report subsequent to July 24, 2018, the date of the Discharge Order, it represented to Experian,

Trans Union and/or Equifax that it was authorized to do so for an “account review” purpose.

       21.     At the time of each such “account review” inquiry by Capital One, Martin’s credit

reports reflected that she had no open accounts with Capital One. See Exhibit D.

       22.     After a reasonable time to conduct discovery, Martin believes she can prove that all

actions taken by Capital One as described in this Complaint, supra, were taken willfully, with

reckless disregard for her rights and/or with knowledge that its actions were taken in violation of

the law.

                                             DAMAGES

       23.     The conduct of Defendant has been the producing and proximate cause of past,

present and future mental distress and anguish stemming from the ongoing invasion of Plaintiff’s

privacy and other damages that will be presented to the jury.

       24.      Plaintiff justifiably fears that, absent this Court’s intervention, Defendant will: (i)

continue to unlawfully access her personal and private credit report information; (ii) attempt to

collect payment from her on the discharged debt at issue; and (iii) cause unwarranted harm to her

credit or other economic harm.

       25.      Due to Defendant’s conduct, Plaintiff has ultimately come to question the validity

of the Bankruptcy Case and the protections it has afforded her.

       26.      Due to Defendant’s conduct, Plaintiff was forced to hire counsel and her damages

therefore include reasonable attorneys’ fees incurred in prosecuting this claim.



                                                  4
Case 1:20-cv-02072-JPH-TAB Document 1 Filed 08/07/20 Page 5 of 8 PageID #: 5




       27.     Due to Defendant’s conduct, Plaintiff is entitled to statutory damages, punitive

damages and all other appropriate measures to punish and deter Capital One and other users of

consumer credit information from engaging in the unlawful practices described in this Complaint.

                                   GROUNDS FOR RELIEF

                        VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                                      15 U.S.C. § 1681b

       28.     All prior paragraphs are incorporated into this count by reference.

       29.     Defendant is a “user” and “furnisher” of consumer credit and other financial

information, as those terms are defined, used and/or contemplated in the FCRA.

       30.     The “account review” information regarding Plaintiff that was accessed and/or

obtained by Defendant constitutes a “consumer report” as that term is defined in the FCRA.

       31.     The FCRA restricts a prospective user from obtaining a consumer report unless

authorized by the subject consumer or unless the user has a “permissible purpose” as that term is

defined, used and/or contemplated under the FCRA.

       32.     On no less than one occasion subsequent to July 24, 2018, the date of the Discharge

Order, Defendant accessed and/or obtained Plaintiff’s consumer report from Experian, Trans

Union and/or Equifax.

       33.     On each such occasion that Defendant has accessed and/or obtained Plaintiff’s

consumer report subsequent to July 24, 2018, the date of the Discharge Order, Defendant

represented to Experian, Trans Union and/or Equifax that such access was authorized for an

“account review” purpose.

       34.     At all relevant times, Defendant had actual knowledge that the subject credit card

debt was included and discharged in the Bankruptcy Case and, therefore, that it was legally



                                               5
Case 1:20-cv-02072-JPH-TAB Document 1 Filed 08/07/20 Page 6 of 8 PageID #: 6




prohibited from pursuing any further collection against or even communicating with Plaintiff about

the subject debt.

       35.      As such, on each occasion that Defendant accessed and/or obtained Plaintiff’s

consumer report subsequent to July 24, 2018, the date of the Discharge Order, Defendant had

actual knowledge that it did not have a permissible purpose under the FCRA to obtain such

information.

       36.       In accessing and/or obtaining Plaintiff’s private credit information with actual

knowledge that it did not have a permissible purpose to do so, Defendant willfully violated the

FCRA for each such inquiry it made.

       37.      After a reasonable time to conduct discovery, Plaintiff believes she can prove that

Defendant has received hundreds of disputes from consumers like Plaintiff, complaining of the

same conduct as alleged in this Complaint, i.e., Defendant’s practice of obtaining consumer reports

on individuals who have received a discharge in bankruptcy.

       38.      After a reasonable time to conduct discovery, Plaintiff believes she can prove that,

despite its receipt of disputes from consumers, Defendant intentionally, knowingly and/or

recklessly chooses not to correct its policies and procedures with respect to obtaining consumer

reports after bankruptcy discharges.

       39.      As a direct and proximate result of Defendant’s violations of the FCRA, Plaintiff

has suffered and will continue to suffer considerable harm and injury, as described in paragraphs

23 through 27, supra, entitling Plaintiff to an award of actual damages in an amount to be proved

at trial, plus attorneys’ fees together with the costs of this action pursuant to 15 U.S.C. § 1681o.




                                                  6
Case 1:20-cv-02072-JPH-TAB Document 1 Filed 08/07/20 Page 7 of 8 PageID #: 7




       40.       Defendant’s conduct reveals a conscious and reckless disregard of Plaintiff’s

rights, entitling Plaintiff to statutory damages in an amount of up to $1,000.00 per violation

pursuant to 15 U.S.C. § 1681n(a)(2).

       41.       The harm suffered by Plaintiff is attended by circumstances of willful misconduct,

entitling Plaintiff to punitive damages pursuant to 15 U.S.C. § 1681n(a)(2).

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, Carrie N. Martin, respectfully requests that this Court enter

judgment in her favor as follows:

       A. Awarding Plaintiff actual damages, in such an amount as determined by the jury, as
          provided under 15 U.S.C. § 1681o;

       B. Awarding Plaintiff statutory damages, in such an amount as determined by the jury,
          as provided under 15 U.S.C. § 1681n;

       C. Awarding Plaintiff punitive damages, in such an amount as determined by the jury, as
          provided under 15 U.S.C. § 1681n;

       D. Awarding Plaintiff the costs of this action and reasonable attorneys’ fees, as provided
          under 15 U.S.C. § 1681o; and

       E.    Awarding Plaintiff such other and further relief as may be just and proper.


DATED this 7th day of August, 2020.                  Respectfully Submitted,

                                                       /s/ Geoff B. McCarrell
                                                     Geoff B. McCarrell #0086427
                                                     David S. Klain #0066305
                                                     CONSUMER LAW PARTNERS, LLC
                                                     333 N. Michigan Ave., Suite 1300
                                                     Chicago, Illinois 60601
                                                     (267) 422-1000 (phone)
                                                     (267) 422-2000 (fax)
                                                     geoff.m@consumerlawpartners.com

                                                     Attorneys for Plaintiff, Carrie N. Martin



                                                 7
Case 1:20-cv-02072-JPH-TAB Document 1 Filed 08/07/20 Page 8 of 8 PageID #: 8




                                        JURY DEMAND

   Pursuant to FED. R. CIV. P. 38(b), Plaintiff demands a trial to a jury on all issues of fact.

                                                     /s/ Geoff B. McCarrell
                                                    Geoff B. McCarrell (OH #0086427)
                                                    CONSUMER LAW PARTNERS, LLC




                                                8
